ORDER OF MULTIDISTRICT LITIGATION PANEL
                             Order Pronounced January 12, 2015


14-0851          IN RE KOOL SMILES DENTAL LITIGATION

          The Multidistrict Litigation Panel has reviewed the briefing and finds significant
documentation lacking. Movants/Corporate Defendants have alleged that all eleven cases
contain virtually identical allegations in the petitions and seek identical discovery.
Respondents/Plaintiffs maintain that a discovery stipulation has been tendered to
opposing counsel.
          It is ORDERED that Movants/Corporate Defendants file one sample live
pleading, one sample request for discovery, and a copy of discovery orders entered by
Judge Gonzalez in Antu.
          It is further ORDERED that Respondents/Plaintiffs file a copy of the discovery
stipulation. All documents shall be filed within fourteen days of the date of this order,
together with any additional arguments regarding these documents as the parties may
desire.